DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-5 have been examined.
Response to Arguments
Applicant's arguments filed on 07/07/2022 regarding claims 1-5 have been fully considered but they are not persuasive. The main argument is directed to the claim 1 “Kasahara clearly does not use parameter 2) (vehicle speed) to determine whether or not one of the turning wheels is in contact with an obstacle. That is, Kashara fails to discloses either explicitly or inherently, all of the features in claim 1”.The examiner respectfully disagrees, based on the broadest reasonable interpretation of the claimed “the controller includes a determination circuit configured to determine whether or not one of the turning wheels is in contact with an obstacle based on at least a value of electric current that is supplied to the motor and a vehicle speed”, The claim requires that the obstacle based on at least a value of electric current that is supplied to the motor and a vehicle speed. Please see at least  fig.1-3, 6, 9,13, p38, steering-output controller 16 includes an obstacle-contact determination section, , the obstacle-contact determination section is configured to determine whether or not steerable road wheels 4, 5 are in contact with an obstacle such as a curb, p46-47, where one can see at least in fig.6 step S1, Read: measure vehicle speed, desired road wheel steer angle , measured road wheel steer angle and measured steering motor current and based on that at step S2, its determine road wheel in contact with obstacle or not. From this figure 6 steps S1 and S2 one can see that to determine whether or not one of the turning wheels is in contact with an obstacle based on at least a value of electric current that is supplied to the motor and a vehicle speed is discloses by Kashara (see at least  fig.1-3, 6, 9,13, p38, steering-output controller 16 includes an obstacle-contact determination section, , the obstacle-contact determination section is configured to determine whether or not steerable road wheels 4, 5 are in contact with an obstacle such as a curb, p46-47). Based on the broad interpretation of the claimed determine whether or not one of the turning wheels is in contact with an obstacle based on at least a value of electric current that is supplied to the motor and a vehicle speed, the above responses to the arguments, and the below rejections, the rejection of claim 1 thru 5 are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kasahara (US20060080016A1).

	Claim.1 Kasahara discloses a steering device (see at least abstract, a steering apparatus for a steerable vehicle, fig.1, p33), comprising: a mechanism configured to turn turning wheels of a vehicle (see at least fig.1, element 4 and 5 are steering steerable road wheels, p33, steering output unit 7 includes a steering-output actuator (steering actuator) 6 for steering steerable road wheels 4 and 5); a motor configured to generate drive force that is applied to the mechanism (see at least fig.1, element 4 and 5 are steering steerable road wheels, p33, steering output unit 7 includes a steering-output actuator (steering actuator) 6 for steering steerable road wheels 4 and 5); and a controller configured to control the motor in accordance with a steering state (see at least fig.1-2, abstract, the steering controller is configured to perform the following: setting a desired steering output in accordance with the steering input, setting the steering effort command in accordance with the desired steering output, p35, p38), wherein: the controller includes a determination circuit (see at least fig.6, 9, and 16, p35, steering-feedback controller 10 includes a desired road wheel steer angle determination section)configured to determine whether or not one of the turning wheels is in contact with an obstacle based on at least a value of electric current that is supplied to the motor and a vehicle speed (see at least fig.1-3, 6, 9,13, p38, steering-output controller 16 includes an obstacle-contact determination section, , the obstacle-contact determination section is configured to determine whether or not steerable road wheels 4, 5 are in contact with an obstacle such as a curb, p46-47); and the controller is configured to, when one of the turning wheels is in contact with the obstacle, notify a driver that one of the turning wheels is in contact with the obstacle (see at least fig.1-3,13, p38, steering-output controller 16 includes an obstacle-contact determination section, , the obstacle-contact determination section is configured to determine whether or not steerable road wheels 4, 5 are in contact with an obstacle such as a curb, p88).
	Claim.2 Kasahara discloses wherein the determination circuit uses a fact that the vehicle speed is in a low-speed area where the vehicle speed is less than a vehicle speed threshold as one condition for determining that one of the turning wheels is in contact with the obstacle (see at least fig.1-3, p35, a vehicle speed sensor 11 for measuring a traveling or longitudinal speed V of the vehicle, p39).
	Claim.3 Kasahara discloses wherein: the mechanism includes a steering shaft configured to rotate in conjunction with operation of a steering wheel, and a turning shaft configured such that motive power transmission between the turning shaft and the steering wheel is separated; and the motor includes a reaction force motor configured to generate steering reaction force based on a first command value calculated in accordance with the steering state, and a turning motor as the motor that generates turning force based on a second command value calculated in accordance with the steering state, the steering reaction force being torque that is applied to the steering shaft and that is in a direction opposite to a steering direction, the turning force being torque that is applied to the turning shaft for P180551US00, TSN201907017US00 TFN190919-US 30 turning the turning wheels (see at least fig.1-3, element 2 is a steering-feedback actuator 2, element steering-output actuator 6, p34-38).
	Claim.4 Kasahara discloses wherein the controller includes a restriction axial force calculation circuit configured to calculate restriction axial force as control for notifying the driver that one of the turning wheels is in contact with the obstacle, when the determination circuit determines that one of the turning wheels is in contact with the obstacle, the restriction axial force being axial force of the turning shafts to be reflected on the first command value for the reaction force motor so as to virtually restrict operation of the steering wheel (see at least fig.1-3,8-9, p75-76, steering output actuator 6 to decrease with an increase in slip angle deviation, p91-92, axial force for steering steerable road wheels 4 and 5).
	Claim.5 Kasahara discloses wherein: the controller includes an ideal axial force calculation circuit configured to calculate ideal axial force that is ideal axial force of the turning shaft based on a target rotation angle of a rotor that rotates in conjunction with turning operation of the turning wheels, an estimated axial force calculation circuit configured to calculate, as estimated axial force, axial force of the turning shaft based on an electric current value of the turning motor that is reflective of a vehicle behavior (see at least fig.1-3, p38, external force sensor 9 incudes an axial force sensor to measure an axial force (or steering effort) to steering rack shaft 13), a road surface state, or the steering state, and a distribution calculation circuit configured to calculate mixed axial force as the axial force of the turning shaft to be reflected on the first command value for the reaction force motor by mixing the estimated axial force and the ideal axial force in accordance with the vehicle behavior, the road surface state, or the steering state; and the distribution calculation circuit is configured to, when the determination circuit determines that one of the turning wheels is in contact with the obstacle, switch the axial force of the turning shaft to be reflected on the first command value for the reaction force motor from the mixed shaft force to the estimated axial force as control for notifying the driver that one of the turning wheels is in contact with the obstacle (see at least fig.1-3,8-9, p75-76, steering output actuator 6 to decrease with an increase in slip angle deviation, p91-92, axial force for steering steerable road wheels 4 and 5, p94-104, the difference of the target steering angle and actual steering angle is taken into account to calculate the force feedback to notify the driver).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662